SUPERIOR COURT
                                     OF THE

                        STATE OF DELAWARE
Jeffrey J Clark                                              Kent County Courthouse
Judge                                                           38 The Green
                                                              Dover, DE 19901
                                                                302-735-2111
                                 March 28, 2017


John C. Cordrey, Esq.                             Charles R. Owens
Reed Smith, LLP                                   50 Madeline Drive
1201 Market Street, Suite 1500                    Brunswick, ME 04011-7173
Wilmington, DE 19801

Deborah D. Statler
123 Blue Beach Road
Dover, DE 19904

       RE: JP Morgan Chase Bank, National Association v. Charles R. Owens
           & Deborah D. Statler
           C.A. No. K14L-04-001 JJC

                           Submitted: March 12, 2017
                            Decided: March 28, 2017

Dear Mr. Cordrey and Ms. Statler:

       This letter addresses a motion filed by Plaintiff JP Morgan Chase Bank
National Association (hereinafter “JP Morgan”) seeking summary judgment
against Defendants Charles R. Owens and Deborah D. Statler. JP Morgan filed a
mortgage foreclosure action in this matter on April 1, 2014, seeking a judgment in
rem against them. In the Complaint, JP Morgan included a demand pursuant to 10
Del.C. § 3901, requiring the Defendants to answer allegations in the Complaint by
affidavit. To date, Defendant Charles Owens has not filed an Answer or responded
in any way. Defendant Deborah Statler (hereinafter “Ms. Statler”) answered the
Complaint but did not do so with an accompanying affidavit describing her
defenses.
        JP Morgan alleges various grounds for summary judgment including that the
defendants did not comply with the requirements of 10 Del.C. § 3901.1 Ms. Statler
opposes the motion on several grounds and claims that she has made fifteen
monthly payments on the mortgage since 2008, and that JP Morgan and its
predecessor in interest have failed to mediate the matter in good faith. She does
not, however, allege that she complied with the requirements of 10 Del.C. § 3901
for raising and supporting her defenses by affidavit.
        A review of the record reveals that Ms. Statler filed an affidavit on May 19,
2016, more than two years after the complaint was filed. In that affidavit, rather
than identifying the nature and character of her defenses or their factual basis, she
merely attested to her “[i]ntention to defend and contest the above cited case.”
        Summary judgment is properly granted in favor of JP Morgan in this case
since there are no genuine issues of material fact and JP Morgan is entitled to
judgment as a matter of law. 2 Namely, 10 Del. C. § 3901 provides in relevant part,
that in matters including scire facias mortgage actions,
        the plaintiff may specifically require the defendant or defendants to
        answer any or all allegations in the complaint by an affidavit setting
        forth the specific nature and character of any defense and the factual
        basis therefor . . . . If . . . the defendant or defendants [fail] to respond
        to the designated allegations by affidavit filed with the answer or
        answers, the designated allegations will be deemed admitted, and
        default judgment may be entered thereron . . . .



1
  See Coppedge v. U.S. Bank Ass’n, 35 A.3d 418, 2011 WL 6393197, at *2 (Del. Dec. 19, 2011) (Table)
(recognizing that absent a defendant alleging coherent defenses when required to do pursuant to 10 Del. C. § 3901,
summary judgment is appropriately granted on behalf of the plaintiff).
2
  Super. Ct. Civ. R. 56(c).

                                                        2
        Here, JP Morgan, by specific notation on the face of the Complaint,
demanded that its allegations be answered by affidavit. Defendant Charles Owens
has not responded in any manner. Ms. Statler has (1) not answered by affidavit as
required, or (2) separately raised a valid defense to this action. JP Morgan’s
allegations are deemed admitted by virtue of her non-compliance with the
aforementioned statute. As a result, no genuine issue of material fact remains.
Accordingly, summary judgment is appropriately entered on behalf of JP Morgan
against Ms. Statler and Mr. Owens. Furthermore, to the extent Ms. Statler has an
outstanding attempted appeal of the Commissioner’s decision denying her motion
to amend her answer to include counterclaims, it is denied as untimely. 3
        JP Morgan is entitled to judgment in rem in this matter in the amount of
$228,722.87, together with interest accruing at the legal rate and costs. Final
judgment in rem is hereby entered in that amount.
        IT IS SO ORDERED.


                                                                               /s/Jeffrey J Clark
                                                                                     Judge




3
  Super. Ct. Civ. R. 132(a)(3)(ii)(providing ten days to appeal a Commissioner’s Order by filing written objections
to the Order).

                                                        3